18‐1185‐cv 
     Brown v. Cornell Univ. 
                                                                                                    
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                   
                                       SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 22nd day of March, two thousand nineteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          LEWIS A. KAPLAN,*
 9                                  District Judge. 
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11         KEISHA BROWN, IVETTE FRANCIS, 
12         TAMMY SMITH, 
13    
14                          Plaintiffs‐Appellants, 
15          
16         MARLENE AUGUSTINE, LISA CABRERA, 
17                           
18                          Plaintiffs,                                         No. 18‐1185‐cv 
19    
20                   v.                                                          

     *  Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1                                                                   
 2         CORNELL UNIVERSITY, WEILL CORNELL 
 3         MEDICAL COLLEGE, KRISTEN ADAMS, 
 4         INDIVIDUALLY, 
 5                           
 6                          Defendants‐Appellees. 
 7         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 8         FOR PLAINTIFFS‐APPELLANTS:                                MICHAEL CONFUSIONE, Hegge 
 9                                                                   & Confusione, LLC, Mullica 
10                                                                   Hill, NJ. 
11    
12         FOR DEFENDANTS‐APPELLEES:                         BENJAMIN E. STOCKMAN (Brian 
13                                                           J. Clark, on the brief), Venable 
14                                                           LLP, New York, NY.     
15          
16          
17         Appeal from a judgment of the United States District Court for the 

18   Southern District of New York (J. Paul Oetken, Judge). 

19         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

20   AND DECREED that the judgment of the District Court is AFFIRMED. 

21         Keisha Brown, Ivette Francis, and Tammy Smith appeal from a judgment 

22   of the District Court (Oetken, J.) granting summary judgment to the defendants 

23   on the plaintiffs‐appellants’ claims of race discrimination and retaliation in 

24   violation of 42 U.S.C. § 1981 and the New York City Human Rights Law.    We 

25   assume the parties’ familiarity with the underlying facts and the record of prior 


                                                 2
1   proceedings, to which we refer only as necessary to explain our decision to 

2   affirm.   

3          After reviewing the entire record, we affirm substantially for reasons 

4   stated by the District Court in its opinion and order dated March 26, 2018.2 

5          We have considered all the arguments raised by the plaintiffs‐appellants 

6   on appeal and conclude that they are without merit.    For the foregoing reasons, 

7   the judgment of the District Court is AFFIRMED. 

8                                             FOR THE COURT:   
9                                             Catherine O=Hagan Wolfe, Clerk of Court   




    2  We believe that the District Court erred in excluding the plaintiffs’ evidence of certain 
    promotions of white employees on the ground that it was “time‐barred.”    While it is 
    true that the promotions would have been time‐barred as “discrete discriminatory acts” 
    that are actionable, the promotions may nevertheless serve as “evidence in support of a 
    timely claim.”    See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).    In 
    Petrosino v. Bell Atlantic, 385 F.3d 210, 220 (2d Cir. 2004) (quoting Morgan, 536 U.S. at 
    113), we similarly explained that “promotion claims may not be based on discrete acts 
    falling outside the limitations period,” but that “evidence of . . . promotion denials 
    [occurring at that time] may constitute relevant ‘background evidence in support of a 
    timely claim.’”    The admission of that evidence does not change the outcome in this 
    case, because the plaintiffs’ claims nonetheless fail for other reasons, such as that the 
    promoted employees were not similarly situated, as described by the District Court.     

                                                 3